NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROGELIO REYES RODRIGUEZ,                        No.    19-71798

                Petitioner,                     Agency No. A205-920-648

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before: TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Rogelio Reyes Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (BIA) order denying his motion to

reopen and terminate proceedings. We review for abuse of discretion the denial of

a motion to reopen, and review de novo questions of law. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying the motion, where Reyes

Rodriguez’s contention that the immigration judge lacked jurisdiction over his

proceedings is foreclosed by Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th

Cir. 2019) and Aguilar Fermin v. Barr, 958 F.3d 887 (9th Cir. 2020) (notice to

appear “need not contain time, date, and place information to vest an immigration

court with jurisdiction if such information is provided before the hearing”), and we

are not persuaded that termination of proceedings is otherwise required.

      Reyes Rodriguez asks us to reconsider Karingithi, but we are bound by that

decision given the absence of any “intervening higher authority” that is “clearly

irreconcilable” with it. Miller v. Gammie, 335 F.3d 889, 892-93 (9th Cir. 2003)

(en banc).

      As stated in the court’s September 13, 2019, order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITON FOR REVIEW DENIED.




                                         2                                   19-71798